Exhibit 10.17

 

TO:    DATE:    November 11, 2008 SUBJECT    Special Retention Package

This note shall memorialize modifications to your Special Retention Package that
has been approved by the Midas Board of Directors. The details are as follows:

You will be eligible to receive all of the following:

 

  1. One (1) year of severance (base salary) payable over 1 year in accordance
with the regular payroll practices of Midas, Inc. (the “Company”) as in effect
on the date of termination, but in no event less frequently than monthly (the
“Continuing Cash Payments”) and one (1) year of continued participation in the
company’s medical benefits program (the “Continuing Benefits”), in each case in
the event of your involuntary termination without cause.

 

  2. You hereby acknowledge that in the event of a termination following a
change of control of the nature described in Section 4(b) of your Change in
Control Agreement which entitles you to payments and benefits under your Change
in Control Agreement, then the following shall apply:

(a) The amounts of any cash payments due under Section 4(b)(i) of your Change in
Control Agreement shall be reduced by the Continuing Cash Payments (which, for
the avoidance of doubt, shall be paid upon the schedule provided in this letter
agreement), and

(b) you shall not be entitled to the Continuing Benefits, but shall instead
receive the benefits described in your Change in Control Agreement.

 

  3. If you are deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

(a) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of your “separation from
service”, and (B) the date of your death (the “Delay Period”) to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein; and



--------------------------------------------------------------------------------

(b) To the extent any benefits provided during the first six months after your
termination are considered deferred compensation under Code Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, you shall pay the cost of such benefits
during the first six months following termination and shall be reimbursed, to
the extent such costs would otherwise have been paid by the Company or to the
extent such benefits would otherwise have been provided by the Company at no
cost to you, the cost of such coverage six months after your termination.

The intent of the parties is that payments and benefits under this letter
agreement, as amended, comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this letter
agreement shall be interpreted to be in compliance therewith, however, in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on you by Code Section 409A or any other damages for
failing to comply with Code Section 409A.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter agreement providing for the payment of any amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

It is my pleasure to present these details to you as an important gesture of the
Board of Directors support and confidence.

 

   Acknowledge receipt:

 

  

 

Alan D. Feldman, Chairman and CEO   